UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6404


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RUSSELL G. ROGERS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:03-cr-00609-CMH-1)


Submitted:    January 12, 2010              Decided:   February 12, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Russell G. Rogers, Appellant Pro Se. Dana                James Boente,
Assistant United States Attorney, Alexandria,            Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Russell G. Rogers appeals the district court’s order

of June 16, 2008, granting his motion for reduction of sentence

under 18 U.S.C. § 3582(c)(2) (2006) and reducing his sentence by

one month.      On February 27, 2009, Rogers filed a document in the

district court that was construed and docketed as a notice of

appeal of this order.         In response to our order to address the

issue of timeliness, the Government has disclosed that its files

contain   a    Notice   of   Appeal   received   by   the   U.S.   Attorney’s

Office on June 25, 2008, with an attached certificate of service

indicating that it was mailed to the relevant district court on

June 22, 2008.

              Because it appears that Rogers may have filed a timely

notice of appeal, we remand this matter to the district court so

that it may determine whether any such notice was in fact timely

filed.    The record, as supplemented, will then be returned to

this court for further consideration.

                                                                     REMANDED




                                       2